79 U.S. 451 (____)
12 Wall. 451
THE PATAPSCO.
Supreme Court of United States.

*452 On this state of facts, Mr. Orville Horwitz, for the appellee.[*]
Mr. Donohue, contra.
The CHIEF JUSTICE:
The decree of the Circuit Court was for the amount reported due the libellant on the 15th July, 1868, $1982, and interest from the date of the report. We think that interest to the date of the decree must be computed as a part of the sum for which the decree was rendered. The sum thus computed exceeds $2000, and the motion must, therefore, be
DENIED.
NOTES
[*]  Citing Udall v. Ohio, 17 Howard, 17, and Olney v. Falcon, Ib. 19.